DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:  
At least page(s) one relies on the claim(s) for support.  It is supposed to be the other way around.  The examiner suggests deleting the reference(s) in question and/or incorporating the desired content & language directly.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 12-16 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjarno (9,382,079).
Bjarno (9,382,079) disclose(s):
Feeding device, figure(s) 2-3;
Processing device, column(s) 7, line(s) 19;
Powdery material, abstract;
first chamber forming an elongated length-wise channel(s), 112;
receiving opening 114;
at least one fluidizing device 116;
at least two air-tight second chamber, 130;
passage forming a tube(s) through-opening 142;
outlet(s) opening constituting a pipe(s), 120;
at least two third chambers 148;
discharge element, unlabeled swinging gate, best seen bottom figure(s) 4;
gas permeable element 116 & 118.  

Note Bjarno (9,382,079) teach(es) the Powdery material achieving a defluidized state by the time it reaches the third chamber.  
With regard to claim(s) 3, the Powdery material will necessarily & by definition remain under it’s angle of repose.  
	With regard to claim(s) 4, Bjarno (9,382,079) disclose(s) first & second chambers immediately adjacent each other.  
	With regard to claim(s) 8, Bjarno (9,382,079) disclose(s) an outlet(s) opening constituting a pipe(s) that extends along an outlet(s) direction & is at least partially into the third chamber as depicted by the vertically flared extensions of 148.  
	With regard to claim(s) 9, the space between the end of the pipe(s) & the bottom of the third chamber is delimited by the sealing effect of the Powdery material accumulation.  
	With regard to claim(s) 10, Bjarno (9,382,079) teach(es) equal cross-sections for the channel(s) & gas permeable element 116 & 118.
	With regard to claim(s) 12, Bjarno (9,382,079) disclose(s) two channel(s) & two fluidizing devices, 116 & 144, where Powdery material transfers from one channel(s) to the other; best seen figure(s) 4.  
	With regard to claim(s) 13, Bjarno (9,382,079) disclose(s) first &second chambers at the same height with the third chamber at a lower height.  
	With regard to claim(s) 14, Bjarno (9,382,079) disclose(s) a plurality of chamber arrangements; best seen figure(s) 3.

	Conclusion
Claims 6-7, 11 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653